Exhibit 10.14(b)


AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
This Amendment No. 1 to Employment Agreement (this “Amendment No. 1”) is entered
into as of March 9, 2020, between Daré Bioscience, Inc. (the “Company”), and the
undersigned individual who is an executive of the Company (“Executive”).
WHEREAS, the Company and Executive are parties to that certain employment
agreement made as of August 15, 2017 (the “Original Agreement”).
WHEREAS, the Company and Executive desire to amend the Original Agreement as
stated herein and effective as of the date first set forth above (the “Effective
Date”).
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
1.
Amendments to the Original Agreement. As of the Effective Date:

a.
    The second sentence of Section 4(d) of the Original Agreement is hereby
amended and restated in its entirety to read as follows:

For purposes of this Agreement, “Cause” means (i) Executive’s act(s) of gross
negligence, willful misconduct or material dishonesty in the course of
Executive’s employment hereunder, provided that the Board of Directors of the
Company (the “Board”) first provides Executive with written notice of such
conduct and thirty (30) days to cure such conduct, if curable (with the
determination as to whether such conduct is curable to be made by the Board in
its sole discretion); (ii) misappropriation (or attempted misappropriation) by
Executive of any assets of the Company or any of its affiliates; (iii) the
commission or attempted commission of any act of fraud or embezzlement by
Executive; (iv) willful violation of any law or regulation which adversely and
materially affects the Executive’s ability to discharge the Executive’s duties
or has a direct, substantial and adverse effect on the Company; (v) Executive’s
material breach of this Agreement provided that the Company first provides
Executive with written notice of such conduct and thirty (30) days to cure such
conduct, if curable (with the determination as to whether such conduct is
curable to be made by the Board in its sole discretion); (vi) any other
intentional misconduct by Executive adversely affecting the business or affairs
of the Company or any of its affiliates; or (v) any material failure by
Executive to comply with the Company's written policies or rules, as they may be
in effect from time to time during her employment with the Company, including,
without limitation, the Company’s corporate code of conduct and ethics and
whistleblower policy.
b.
    The second sentence of Section 4(g) of the Original Agreement is hereby
amended and restated in its entirety to read as follows:

For purposes of this Agreement, “Good Reason” means the existence of any one or
more of the following conditions without the Executive’s consent, provided
Executive submits written notice to the Company within 45 days of when such
condition(s) first arose specifying the condition(s): (i) a material change in
the Executive’s title or reporting relationships (ii) a change in the
Executive’s position with the Company which materially reduces the Executive’s
authority, duties or responsibilities, or the assignment to the Executive of
duties materially inconsistent with the Executive’s position with the Company;
(iii) a material reduction in the Executive’s then current Base Salary; (iv) a
relocation of Executive’s place of employment by more than 35 miles from the
geographic location at which such employee primarily provided services to the
Company immediately before such relocation; and (v) a material breach by the
Company of this Agreement
2.
Miscellaneous. Except as specifically provided in this Amendment No. 1, no other
amendments, revisions or changes are made to the Original Agreement. All other
terms and conditions of the Original Agreement remain in full force and effect.
This Amendment No. 1 may be attached to and shall form a part of the Original
Agreement. This Amendment No. 1 may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile or in electronic format (e.g.,
“pdf”) or by other electronic means shall be effective as delivery of a manually
executed counterpart of this Amendment No. 1. This Amendment No. 1 will be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, executors, personal representatives, successors and permitted assigns.

[Signature page follows]





--------------------------------------------------------------------------------


Exhibit 10.14(b)


IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the
date first written above.
 
COMPANY
Daré Bioscience, Inc.
 
 
By:
/s/ WILLIAM H. RASTETTER
Name:
William H. Rastetter, Ph.D.
Title:
Chair of the Compensation Committee of the Board of Directors
 
 
 
 
 
EXECUTIVE
 
 
 
/s/ LISA WALTERS-HOFFERT
 
Lisa Walters-Hoffert
 
 






